Matter of Lipsky v Ferkauf Graduate School of Psychology (2015 NY Slip Op 03293)





Matter of Lipsky v Ferkauf Graduate School of Psychology


2015 NY Slip Op 03293


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


14883 260209/12

[*1] In re Samara Lipsky, Petitioner-Appellant,
vFerkauf Graduate School of Psychology, et al., Respondents-Respondents.


Law Office Of Neil R. Finkston, Great Neck (Neil R. Finkston of counsel), for appellant.
Seyfarth Shaw, LLP, New York (Dov Kesselman of counsel), for respondents.

Judgment, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered December 12, 2013, after a nonjury trial, denying the petition to annul respondent's determination, dated November 21, 2011, which dismissed petitioner from its clinical health Ph.D. program, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondents' determination dismissing petitioner from its Ph.D. program in clinical health was rational and was not arbitrary and capricious (see Matter of Susan M. v New York Law School , 76 NY2d 241, 246 [1990]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County , 34 NY2d 222, 231 [1974]). The record establishes that petitioner failed to comply with a number of respondents' rules and procedures, failed to conduct herself in an ethical and professional manner, and, despite being given ample opportunities to change her behavior, including a detailed remediation plan that warned that she was subject to dismissal, failed to meet the expectations of the school.
The penalty does not shock our sense of fairness (see Matter of Kelly v Safir , 96 NY2d 32 [2001]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK